This was an action by the plaintiffs as creditors of the estate of Sallie A. Rigsbee, deceased, to require the sale of certain real property of which it was alleged she died seized, to make assets to pay the debts of the estate. The defendants, Mrs. Zoa L. Haywood, Willis Briggs, guardian of Mary E. Middleton, R. H. Rigsbee and wife, Rosa L. Fulford and husband, Mattie T. Bitting, and The Life and Casualty Insurance Co. and Keeble, Trustee, demurred to the complaint for the reasons stated in the demurrer, and, from judgment overruling their demurrer, these defendants appealed.
In view of the opinion in Satterfield v. Manning, ante, 467, holding that the demurrer to the complaint in that action should have been sustained, and that thus the alleged rights of the plaintiffs as creditors of the estate of Sallie A. Rigsbee were not upheld, it follows *Page 472 
that plaintiffs' proceeding as creditors against certain real estate of the decedent must fail.
For this reason, the judgment below must be
Reversed.
SCHENCK, J., took no part in the consideration or decision of this case. *Page 473